Citation Nr: 1233463	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of the human immunodeficiency virus (HIV).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to HIV.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 7, 1975, to September 10, 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from January and April 2008 rating decisions of the RO.  In March 2011, the Board remanded the issues on appeal for further development of the record.  After completing the requested development, the RO continued to deny the claims and returned the matters on appeal to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for entitlement to service connection for HIV, the Board finds that the evidence of record requires clarification as to the etiology of this illness.  The Veteran contends that he contracted HIV through immunizations and air gun inoculations on his appointment to the United States Naval Academy.  In a September 2008 VA examination report, the examiner indicated that the claims file presented to him had been reviewed.  The examiner commented that the symptoms displayed in July 1975 and April 1976 were not unequivocally diagnostic of HIV infection since they were also consistent with other conditions, noting that immunizations could cause similar symptoms in the short-term also; that the Veteran claimed that he never had a proven diagnosis of ulcerative colitis; that the etiology of the HIV infection could not be determined with certainty at that that time; and, that the Veteran "denied parenteral substance abuse of any kind or promiscuous sexual activity."  The examiner explained that the development of HIV infection after air gun vaccinations is extremely rare.  The examiner, however, opined that "it is at least as likely as it is not, that the HIV infection is not secondary to immunization and air gun vaccination in 1975."  This opinion implies that it is at least as likely as it is not that the HIV infection is secondary to immunization and air gun vaccination in 1975 which would support award of service connection in this case.  In light of the totality of the examiner's report, clarification is in order.  

In a November 2009 statement, the Veteran's treating VA physician concluded that it was possible, although less likely, that the Veteran was infected with the HIV virus via either cross contamination during the mass vaccination at the Naval Academy using air gun immunization and possible, and less likely, that he could have developed HIV infection from the sigmoidoscopic procedure if equipment was not sterilized properly.

In a January 2010 follow-up statement, the VA physician reported that the Veteran's sexual orientation represented a high risk factor for virus infection.  However, the physician concluded that it was possible that the Veteran could have been infected through air jet immunization or improperly sterilized sigmoidoscopic equipment, especially in light of a biopsy and active bleeding at the time of the procedure.  He noted that these risks would be less than the risk of acquiring the disease through sexual transmission but that that the risk of healthcare-related acquisition was not zero.  The physician noted that it was quite difficult to determine the route of infection 35 years after the Veteran's discharge from service and 26 years after his reported initial diagnosis.  He concluded that the possibility of air jet or procedure related HIV infection was biologically plausible and could represent a potential route of HIV infection; however, how the Veteran acquired the virus would never be known with 100 percent certainty.

The record shows that the appellant was found to be HIV positive in 1984.  He filed his claim for VA compensation in 2007.  

Significantly, a March 1993 private treatment record associated with an application for Social Security benefits indicates that the Veteran reported that "he obtained the problem (i.e., HIV) sexually."  An August 1993 VA treatment record documents, "HIV secondary to partner transmission."  A July 1997 private treatment record associated with the Veteran's Social Security file reflects that the Veteran had a one to five year history of cocaine and heroin use.  Additional VA treatment records are replete with reference to the Veteran's history of intravenous drug abuse and treatment related thereto.  

Given this conflicting evidence of record, the Board finds that a VA examination by a specialist would be helpful in resolving the etiology of the Veteran's HIV.  To that end, the Board acknowledges that on the question of etiology, the standard is not 100 percent certainty but rather is it at least as likely as not.  That is, is there at least a 50 percent or greater likelihood.

As to the claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that his psychiatric disorder began in service and has continued since that time.  The medical evidence of record also indicates that his psychiatric disorder is secondary to overall general health condition, including his HIV status.  Thus the Board has expanded the issue as reflected on the title page.

In this regard, the service treatment records reflect that Veteran manifested such psychiatric symptomatology as apprehension and anxiousness and that he was prescribed Valium.  Subsequent to service, the Veteran's psychiatric disorder has been variously diagnosed as anxiety neurosis, anxiety disorder, depression, depressive disorder and organic mood disorder.  Given the Veteran's contentions and evidence of psychiatric symptoms in and out of service, the Board finds that a VA examination would be helpful in resolving this issue of etiology of the claimed psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While the Board finds further development to be warranted it bears noting that the Veteran's self reported history has previously been found to be unbelievable.  For example, in March 2011, the Board noted that an April 2009 neuropsychologist found the appellant's history to be inconsistent and exaggerated.  The examiner specifically noted the appellant's inconsistent statements between what he reported at the examination and what the treatment records actually showed.  The examiner stated, "This record is significantly different from the claims he made during our interview."  The examiner concluded that the appellant's responses to the MMPI-II were invalid because his responses were consistent with someone who exaggerates the severity and frequency of symptoms and bizarre experiences.  The examiner opined that the appellant had clear motivation for secondary gain, and that a diagnosis of malingering warranted consideration.
 
Further, the Board in March 2011 found the appellant's considerable changes to an alleged rape at the Naval Academy during "plebe summer" to render his allegations not credible.  Simply put, the Board found that the Veteran's inconsistent  statements hurt his credibility.   Caluza v. Brown, 7 Vet.App. 498 (1995).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the name, address, and approximate (beginning and ending) dates of all VA and non-VA health care providers who have treated him for HIV and any associated residuals, as well as any acquired psychiatric disorder since his separation from active duty.  Thereafter, the RO should attempt to secure all records which are not already part of the claims folders.  DUPLICATE RECORDS SHOULD NOT BE ADDED TO THE FILES.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO must arrange for the Veteran to undergo VA examination by a physician who specializes in infectious diseases  in order to determine the nature and likely etiology of his HIV.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the infectious disease specialist's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the physician's report.  Based on a review of the claims folders, to specifically include the conflicting evidence noted above, the physician is to address the following: 

Is it at least as likely as not that the appellant acquired HIV during his military service between July 7 and September 10, 1975, to include due to in-service immunizations using an air gun?  

Is it more likely than not, i.e., is there more than a 50 percent chance, that the appellant acquired HIV postservice as the result of sexual activity or the result of postservice intravenous drug abuse?  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  

3.  After associating with the record all evidence obtained in connection with the above development, and after securing the examination report from an infectious disease specialist, the RO must arrange for the Veteran to undergo VA psychiatric examination to determine the nature and likely etiology of any acquired psychiatric disorder.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the psychiatrist review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folders, the psychiatrist must specifically diagnose any current psychiatric disorder.  The psychiatrist must then address for each diagnosed psychiatric disorder whether it is at least as likely as not that: (1) the disorder had its onset during his military service, or (2) was caused by an incident that occurred during his period of service from July to September 1975.  If the infectious disease specialist found that HIV was acquired during the appellant's service between July and September 1975, then the psychiatrist must opine whether it is at least as likely as not that HIV either caused or permanently aggravated any diagnosed acquired psychiatric disorder.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  

4.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, following any other appropriate development, to include supplemental notice under the VCAA as needed, the RO should readjudicate the appealed issues.  If any determination remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decisions.  They should then be afforded an applicable time to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


